Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 09/27/2022. Currently, claims 1-25 are pending in the application. Claims 15-25 are withdrawn from Consideration.

Election/Restrictions

Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.

Drawings

The drawings filed on 06/20/2019 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) cancelled from the claim(s):
“an interconnect layer underneath the gate electrode, wherein the top of the gate electrode is directly connected to the channel and the bottom of the gate electrode is directly connected to the interconnect layer” (Claims 4 and 11) is not shown in any Figure of the present invention.

No mew matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAZAKI et al (US 20170323957 A1).

Regarding claim 1, Figure 1 of YAMAZAKI discloses a device, comprising: 
a source contact (105a, [0070]) and a drain contact (105b); 
a first dielectric (not shown in Figure 1, please see 211 in Figure 19B) between the source contact and the drain contact; 
a channel (103) under the source contact and the drain contact; 
a gate electrode (101, [0069]) below the channel, the gate electrode in an area under the first dielectric that does not laterally extend under the source contact (105a) or the drain contact (105b); and 
a second dielectric (102, [0069]) above the gate electrode and underneath the channel.

Regarding claim 8, Figures 1 and 13 of YAMAZAKI disclose a system, comprising: 
one or more processing components (5401-5404, [0254]); and 
one or more data storage components (memory, [0365]), the data storage components including at least one device ([0001], TFT), the at least one device including: 
a source contact (105a, [0069]) and a drain contact (105b); 
a first dielectric (not shown in Figure 1, please see 211 in Figure 19B) between the source contact and the drain contact; 
a channel (103) under the source contact and the drain contact; 
a gate electrode (101, [0069]) below the channel, the gate electrode occupying an area under the first dielectric that does not laterally extend under the source contact or the drain contact; and 
a second dielectric (102, [0069]) above the gate electrode (101) and underneath the channel (103).


Claims 1-3, 7-10 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMAZAKI et al (US 20200266289 A1).

Regarding claim 1, Figure 1 of YAMAZAKI discloses a device, comprising: 
a source contact (240s, [0105]) and a drain contact (240d, [0105]); 
a first dielectric (280) between the source contact and the drain contact; 
a channel (230, [0110]) under the source contact and the drain contact; 
a gate electrode (205, [0108]) below the channel, the gate electrode in an area under the first dielectric that does not laterally extend under the source contact or the drain contact; and 
a second dielectric (224, [0108]) above the gate electrode and underneath the channel.

Regarding claim 8, Figures 1 and 16-18 of YAMAZAKI disclose a system (memory device, [0431]), comprising: 
one or more processing components (not shown but memory device includes processing circuitry); and 
one or more data storage components (capacitor and transistor, Figure 17, [0432]), the data storage components including at least one device (200a), the at least one device including: 
a source contact (240a, [0221]) and a drain contact (240d, [0221]); 
a first dielectric (280, [0218]) between the source contact and the drain contact; 
a channel (230, [0110]) under the source contact and the drain contact; 
a gate electrode (205, [0108]) below the channel, the gate electrode occupying an area under the first dielectric that does not laterally extend under the source contact or the drain contact; and 
a second dielectric (224, [0108]) above the gate electrode and underneath the channel (230).

Regarding claims 2 and 9, Figure 1 of YAMAZAKI discloses that the device of claim 1 (or claim 8), wherein the gate electrode (205) includes a conductive via (in layer 216).

Regarding claims 3 and 10, Figure 1 of YAMAZAKI discloses that the device of claim 1 (or claim 8), further comprising an etch stop layer (216), wherein the gate electrode (205) is formed in the etch stop layer (216).
Regarding claims 7 and 14, Figure 1 of YAMAZAKI discloses that the device of claim 1 (or claim 8), wherein the source contact (240s) and the drain contact (240d) include a plurality of layers of materials ( [0249]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being obvious over YAMAZAKI et al (US 20200266289 A1).

Regarding claims 5-6 and 12-13, Figure 1 of YAMAZAKI does not explicitly teach that the device of claim 1, wherein the width of the gate electrode is from 20 to 40 nm. Or
The device of claim 1, wherein the thickness of the gate electrode is from 10 to 30 nm. Or
The system of claim 8, wherein the width of the gate electrode is from 20 to 40 nm. Or
The system of claim 8, wherein the thickness of the gate electrode is from 10 to 30 nm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges for the purpose of improved and cost effective device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Allowable Subject Matter

Claims 4 and 11 are objected to as being dependent upon rejected base claims 1 and 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 4 and 11, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a device comprising “an interconnect layer underneath the gate electrode, wherein the top of the gate electrode is directly connected to the channel and the bottom of the gate electrode is directly connected to the interconnect layer” in combination with the other limitations of the base claims.


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813